United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1761
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                    Peter Martin,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                           Submitted: February 15, 2021
                               Filed: July 6, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Peter Martin pleaded guilty to conspiracy to distribute and possess with intent
to distribute methamphetamine. In calculating an advisory range under the
sentencing guidelines, the district court1 applied an increase for possession of a
weapon in connection with a drug trafficking offense, and sentenced Martin to 175
months’ imprisonment. Martin appeals his sentence, and we affirm.

      In September 2018, officers arranged a controlled purchase of
methamphetamine at a home in Minneapolis owned by Fernando Ramos-Meza.
Martin and his children also lived in the home. Before the transaction, officers
observed Martin carrying a box into the house. They later found that the box
contained methamphetamine.

       Officers searched the house and discovered about 191 pounds of
methamphetamine in a downstairs kitchen closet. They also seized a sawed-off
shotgun in an upstairs bedroom occupied by Martin’s fifteen-year-old son. During
a post-arrest interview, Martin told officers that the gun belonged to him. He offered
several explanations for how he acquired it, ultimately claiming that he bought it for
protection. Martin admitted that he moved the box, but claimed that he was not
involved in the drug transaction, and asserted that Ramos-Meza was responsible for
the methamphetamine.

       Martin pleaded guilty to conspiracy to distribute and possess with intent to
distribute methamphetamine. See 21 U.S.C. § 846; see id. § 841(a)(1). At
sentencing, the parties disputed whether the court should apply a two-level increase
under the guidelines for Martin’s possession of a dangerous weapon (the shotgun) in
connection with a drug-trafficking offense. See USSG § 2D1.1(b)(1). Martin also
argued that he should be eligible for a sentence below the statutory minimum of 120
months based on 18 U.S.C. § 3553(f).



      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-
       At a hearing, Martin testified that the shotgun belonged to Ramos-Meza.
Martin said that he had lied in his post-arrest interview when he assumed
responsibility for the gun, because he felt that he “owed” Ramos-Meza for giving him
a place to live. Martin also stated that he never used the gun for protection. Ramos-
Meza, however, testified that Martin owned the gun, and that he purchased it from a
drug customer.

       The district court found that Martin possessed the gun, and found it “highly
likely” that the gun was possessed in connection with drug trafficking. Based on
those findings, the court applied the two-level increase, and arrived at an advisory
guideline range of 210 to 262 months’ imprisonment. The court imposed a 175-
month sentence, varying downward from the range because of Martin’s alcohol and
possible drug addictions and lack of adult criminal convictions, and the need to avoid
unwarranted disparities between Martin’s sentence and the sentences of two co-
defendants.

      On appeal, Martin first argues that the district court erred in applying the
increase for possessing a weapon in connection with a drug trafficking offense. The
guidelines direct the court to add two offense levels “[i]f a dangerous weapon
(including a firearm) was possessed.” USSG § 2D1.1(b)(1). The enhancement
“should be applied if the weapon was present, unless it is clearly improbable that the
weapon was connected with the offense.” Id. § 2D1.1, comment. (n.11(A)); see
United States v. Young, 689 F.3d 941, 946 (8th Cir. 2012). We review the district
court’s factual findings supporting the weapon enhancement for clear error. See
Young, 689 F.3d at 946.

      There was no clear error in the district court’s finding that Martin possessed the
shotgun in connection with his offense. Martin contends that the shotgun was not
“present” during the offense because the weapon was upstairs while the drugs were
downstairs in the kitchen. In the context of drug trafficking, however, there may be

                                          -3-
a sufficient connection between a gun and drugs in different rooms or on different
floors of a house to warrant the increase. See United States v. Belitz, 141 F.3d 815,
818 (8th Cir. 1998); see also United States v. Garcia, 772 F.3d 1124, 1126 (8th Cir.
2014) (per curiam) (collecting cases).

       Martin next argues that the gun was “fortuitously present” but unconnected to
his offense, and that it is more probable that Ramos-Meza owned the gun. The
district court considered the testimony of both witnesses and made a “virtually
unreviewable” determination that Ramos-Meza’s testimony was more credible. See
United States v. Behler, 187 F.3d 772, 777 (8th Cir. 1999). The court concluded that
Martin’s post-arrest statement that he bought the gun for protection was “the most
believable” explanation. Because the court found that Martin “lived in a house in
which an enormous amount of methamphetamine was stored and . . . sold,” and the
gun was “readily accessible,” there was no clear error in the conclusion that Martin
possessed the gun for protection during drug sales. See United States v. Willie, 462
F.3d 892, 899 (8th Cir. 2006). Therefore, the court properly applied the increase
under § 2D1.1(b)(1). The court’s finding that Martin possessed a firearm in
connection with his offense also rendered Martin ineligible for a sentence below the
statutory minimum of 120 months. See 18 U.S.C. § 3553(f)(2).

       Martin also contends that his sentence is substantively unreasonable because
of a disparity between his sentence and those of two co-defendants. A district court
must consider “the need to avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar conduct,” id. § 3553(a)(6),
but this direction “refers to national disparities, not differences among co-
conspirators.” United States v. Pierre, 870 F.3d 845, 850 (8th Cir. 2017). We review
the substantive reasonableness of sentences for abuse of discretion, and where a
district court has varied downward, “it is nearly inconceivable that the court abused
its discretion in not varying downward still further.” United States v. Lazarski, 560
F.3d 731, 733 (8th Cir. 2009).

                                         -4-
       The district court did not abuse its discretion by imposing a lengthier sentence
on Martin than on his co-defendants. The court varied downward to reduce that
difference, but explained that “some disparity [was] warranted” because of Martin’s
record, which included “very little history of working at honest jobs,” juvenile felony
adjudications, and disciplinary actions while in jail. And unlike his co-defendants,
Martin was responsible for possessing a firearm. There was no abuse of discretion.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -5-